January 2, 2009 VIA EDGAR Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re:Allstate Financial Investment Trust (the “Registrant”) Registration Nos. 333-148568 and 811-22165 Post-Effective Amendment No. 1 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, I certify that the Prospectus and Statement of Additional Information for the above referenced Registrant that would have been filed under paragraph (c) of Rule 497 do not differ from those contained in Post-Effective Amendment No. 1 (the “Amendment”) to the Registrant’s Registration Statement on Form N-1A which was filed electronically on December 24, 2008 (Accession No. 0001104659-08-078446). Please do not hesitate to contact the undersigned at (617) 662-1744 if you have any questions regarding this filing. Very truly yours, /s/ Lori B.
